DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment and Response to Restriction Requirement
The election of point mutation (claims 6 & 9) for ‘Species Election I – Type of Status Determination’, KIT, BRAF, EGFR, ERBB2, ESR1, KRAS, and PIK3CA (claims 16 & 17) for ‘Species Election II – Gene or Single Combination of Genes’, colon cancer (claims 22-23) for ‘Species Election III – Type of Formalin-Fixed Paraffin Embedded (FFPE) biopsy’ in the ‘Amendment and Response to Restriction Requirement’, filed 20 September 2021, is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P. § 818.01(a)).

Status of Claims
Claims 7, 8, 10, 11, 18-21, and 24 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. The election in the ‘Amendment and Response to Restriction Requirement’, filed 20 September 2021, was treated as an election without traverse.
	Accordingly, claims herein under examination are claims 1-6, 9, 12-17, 22, 23, and 25-32 along with point mutation (claims 6 & 9) for ‘Species Election I – Type of Status Determination’, KIT, BRAF, EGFR, ERBB2, ESR1, KRAS, and PIK3CA (claims 16 & 17) for ‘Species Election II – Gene or Single Combination of Genes’, colon cancer (claims 22-23) for ‘Species Election III – Type of Formalin-Fixed Paraffin Embedded (FFPE) biopsy’.
 
Properly Executed Oath or Declaration
The ‘Amendment and Response to Restriction Requirement’ (p7), filed 20 September 2021, indicates a properly executed oath or declaration is filed with this response.

Response to Allegations/Arguments directed to ‘Objection to Specification’
	The ‘Amendment and Response to Restriction Requirement’ (p7), filed 20 September 2021, submits the disclosure has been amended. In view of the amendments to the specification, this objection is withdrawn.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 30 May 2019, has been fully considered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Patent Eligible Subject Matter - Laws of Nature, Natural Phenomena, and Abstract Ideas 
Claims 1-6, 9, 12-17, 22, 23, and 25-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, 

Subject Matter Eligibility Test for Products and Processes 
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES
The claims provide for a method comprising the steps of: (a) obtaining a formalin-fixed paraffin embedded (FFPE) biopsy, wherein said FFPE biopsy comprises nucleic acid; and (b) determining a status of more than one gene in said nucleic acid, wherein said determining comprises de novo DNA sequencing of said nucleic acid.  Thus, the instant claims are directed to a statutory category (e.g., a process).
Step 2A, Prong One – Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? YES
Abstract ideas have been identified by the courts by way of example, including fundamental economic practices, certain methods of organizing human activities, an idea ‘of itself,’ and mathematical relationships/formulas.  As indicated above, the claims are directed to a method of determining a status of more than one gene from a formalin-fixed paraffin embedded biopsy from a subject. The judicial exception recited in the claims is identified as the step of “determining a status of more than one gene in said nucleic acid” which encompasses “mentally” performed steps (i.e., “an abstraction”; an idea, having no particular concrete or 
Step 2A, Prong Two – Does the Claim Recite an Additional Elements that Integrate the Judicial Exception into a Practical Application? NO
The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible.  However, absent are any additional elements recited in the claim beyond the judicial exceptions which integrate the exception into a practical application of the exception. The “integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. The claim limitation “determining a status of more than one gene in said nucleic acid” is not indicative of integration into a practical application. The above claim limitations are considered simply as the recitation of a “mental” process of evaluating/interpreting data/information. There are no further/additional steps which applies either the identified judicial exceptions into a practical application. Thus, the claims do not provide for any element/step that integrates the law of nature into a practical application.
Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to “significantly more” than the judicial exception(s) itself. The claims as a whole are analyzed to determine whether any additional element/step, or in addition to the identified judicial exception(s) is sufficient to ensure that the claim amounts to “significantly more” than the exception(s). However, the additional elements, individually and in combination, do no amount to “significantly more”. Under the Step 2B analysis, the “physical” elements/steps of, “obtaining a formalin-fixed paraffin embedded (FFPE) biopsy, wherein said FFPE biopsy comprises nucleic acid… wherein said determining comprises de novo DNA sequencing of said nucleic acid” are considered to be well-understood, routine and conventional in the art when evaluating biological samples from a patient diagnosed with cancer. For example, U.S. Patent Application Publication No. 2014/0172319 (see attached ‘PTO-892’) discloses methods for obtaining FFPE tissue comprising nucleic acids and de novo DNA sequencing (e.g., SOLEXA) of nucleic acids (e.g., KIT, BRAF, Hsp90AA1, EGFR, ERBB2, ESR1, KRAS, and PIK3CA). (Title; Abstract; ¶ [0003], [0010], [0013]-[0014], [0018], [0024]-[0025], [0051], [0142]-[0143], [0194], [0196]-[0202], [0279]-[0281]; Table 2; claim 17.) Simply appending well-understood, routine and conventional activities previously known to the industry specified at a high level of generality to the judicial exception and/or generally linking the use of the judicial exception to a particular technological environment or field of use, are not found to be enough to qualify as “significantly more.”  The steps of “obtaining a formalin-fixed paraffin embedded (FFPE) biopsy” and “de novo DNA sequencing of said nucleic acid” in the sample by hybridization and massively parallel DNA sequencing tells a relevant audience, namely a healthcare provider (pre-existing audience) who works with patients diagnosed with cancer to de novo DNA sequence nucleic acid in the biopsy, through well-known, routine, and conventional techniques. Nothing is added by identifying the “physical” techniques to be used within the steps of “obtaining” and “determining” because in addition to the identified judicial exception are found insufficient to supply an inventive concept because the steps are conventional and specified at a high level of generality. The in addition to claim limitations do not transform the abstract idea that they recite into patent-eligible subject matter because “the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.” There are no meaningful limitations in the instant claims that transforms the exception into a patent-eligible application, such that the claims recite “significantly more” than the exception itself.
Thus, when viewed both individually and as an ordered combination, the claimed elements/steps in addition to the identified judicial exception are found insufficient to supply an inventive concept because the elements/steps are considered conventional and specified at a high level of generality.  The claim limitations do not transform the abstract idea that they recite into patent-eligible subject matter because “the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.”
Accordingly, the claims do not qualify as patent-eligible subject matter.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Dahl et al. further in view of U.S. Patent Application Publication No. 2008/0262062 and Solexa
Claims 1-6, 9, 12-14, 22, 23, and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahl et al. (Multigene amplification and massively parallel sequencing for cancer mutation discovery. 29 May 2007. PNAS. Vol. 104, No. 22, p9387-9392; ‘Information Disclosure Statement', filed 30 May 2019; “DAHL”) further in view of U.S. Patent Application Publication No. 2008/0262062 (see attached ‘PTO-892’; “OSSOVSKAYA”) and Solexa (Application note: DNA sequencing. 2006. Solexa. 2 pages; see Information Disclosure Statement', filed 30 May 2019; “SOLEXA”).
DAHL describes massively parallel DNA sequencing for cancer mutation discovery (Title and Abstract).
Claim 1, 6, 9, 22, 23, 25, and 29, DAHL describes obtaining extracted genomic DNA from cells (e.g., colorectal cancer cell line, breast cancer cell line, and normal peripheral blood) and performing massively parallel DNA sequencing (i.e., 454 sequencing) in order to identify the absence or presence of point mutations. (Abstract; p9388, left col., 1st ¶ to p9390, 3rd ¶; p9391, right col., Fig. 1.) DAHL indicates the detection of various colorectal cancer genes in the extracted genomic DNA. (p9388, right col., 1st ¶).
Claims 3 and 4, DAHL provides for amplification of the obtained extracted genomic DNA. (¶ bridging p9391-9392.)

Regarding claims 1, 2, 5, 22, and 23, OSSOVSKAYA provides for obtaining formalin-fixed paraffin embedded biopsies from a subject and de novo DNA sequencing. (¶ [0108], [0127], [0134], [0315].)
While the combination of DAHL and OSSOVSKAYA does teach and suggest the detection of point mutations (e.g., KRAS) nucleic acid samples by de novo/massively parallel DNA sequencing where the nucleic acid is found in a formalin-fixed paraffin embedded (FFPE) biopsy, none of the references specifically teaches the application of massively parallel DNA sequencing that comprises reversibly terminating nucleotides, attachment of DNA to a solid surface, bridge amplification, a laser to excite a fluorophore, and the ligation of adaptors. SOLEXA resolves the deficiencies of DAHL and OSSOVSKAYA, wherein SOLEXA describes massively parallel DNA sequencing that comprises reversibly terminating nucleotides, attachment of DNA to a solid surface, bridge amplification, a laser to excite a fluorophore, and the ligation of adaptors (p1-2). As evidenced by U.S. Patent Application Publication No. 2009/0264298 (‘Information Disclosure Statement’, filed 30 May 2019; “LIM”), SOLEXA is reasonably considered by one in the art as a massive parallel DNA sequencing methodology. (see ¶ [0364] of LIM.)
Regarding claims 12-14 and 26-28, SOLEXA describes a massively parallel DNA sequencing technique that comprises reversibly terminating nucleotides, attachment of DNA to a solid surface, bridge amplification, a laser to excite a fluorophore, and the ligation of adaptors. (p1-2.)
de novo/massively parallel sequencing of DNA from biological samples and, thus, are drawn to the same purpose and/or outcome.
Accordingly, DAHL further in view of OSSOVSKAYA and SOLEXA renders the instant claims unpatentable.

Dahl et al. further in view of U.S. Patent Application Publication No. 2008/0262062, Solexa, and U.S. Patent Application Publication No. 2010/0069250
Claims 1-6, 9, 12-15, 22, 23, and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahl et al. (Multigene amplification and massively parallel sequencing for cancer mutation discovery. 29 May 2007. PNAS. Vol. 104, No. 22, p9387-9392; ‘Information Disclosure Statement', filed 30 May 2019; “DAHL”) further in view of U.S. Patent Application PTO-892’; “OSSOVSKAYA”) and Solexa (Application note: DNA sequencing. 2006. Solexa. 2 pages; Information Disclosure Statement', 30 May 2019; “SOLEXA”) as applied to claims 1-6, 9, 12-14, 22, 23, and 25-29 above, and U.S. Patent Application Publication No. 2010/0069250 (‘Information Disclosure Statement', 30 May 2019; “WHITE”).
DAHL further in view of OSSOVSKAYA and SOLEXA is herein applied from the above ‘Claim Rejections - 35 U.S.C. § 103'. While the combination of DAHL, OSSOVSKAYA, and SOLEXA does teach and suggest the detection of mutations (e.g., KRAS) from a formalin-fixed paraffin embedded biopsy sample that comprises DNA by de novo/massively parallel sequencing which comprises bridge amplification and reversibly terminating nucleotides, none of the prior art references specifically teaches the inclusion of digital PCR. WHITE resolves the deficiencies of DAHL, OSSOVSKAYA, and SOLEXA, wherein WHITE discloses digital PCR calibration for high throughput sequencing. (Title; Abstract.)
Regarding claim 15, WHITE indicates the combination of digital PCR technique with massively parallel DNA sequencing (e.g., SOLEXA) reduces the sample input requirement and eliminates the distorting effects associated with pre-amplification. (¶ [0008]-[0011], [0046]-[0049], [0052]-[0053], [0084].)
In view of the teachings found in DAHL, OSSOVSKAYA, SOLEXA, and WHITE (as stated above), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined digital PCR with massively parallel DNA sequencing as disclosed in WHITE to the method of detecting of mutations (e.g., KRAS) from a formalin-fixed paraffin embedded (FFPE) biopsy sample that comprises DNA by massively parallel sequencing comprising bridge amplification and reversibly terminating nucleotides formed from 
Accordingly, DAHL further in view of OSSOVSKAYA, SOLEXA, and WHITE renders the instant claims unpatentable.

Dahl et al. further in view of U.S. Patent Application Publication No. 2008/0262062, Solexa, and U.S. Patent Application Publication No. 2014/0172319
Claims 1-6, 9, 12-14, 16, 17, 22, 23, and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahl et al. (Multigene amplification and massively parallel sequencing for cancer mutation discovery. 29 May 2007. PNAS. Vol. 104, No. 22, p9387-9392; ‘Information Disclosure Statement', filed 30 May 2019; “DAHL”) further in view of U.S. Patent Application Publication No. 2008/0262062 (see attached ‘PTO-892’; “OSSOVSKAYA”) and Solexa (Application note: DNA sequencing. 2006. Solexa. 2 pages; Information Disclosure Statement', 30 May 2019; “SOLEXA”) as applied to claims 1-6, 9, 12-14, 22, 23, and 25-29 above, and U.S. Patent Application Publication No. 2014/0172319 (see attached ‘PTO-892’; “VON HOFF”).
DAHL further in view of OSSOVSKAYA and SOLEXA is herein applied from the above ‘Claim Rejections - 35 U.S.C. § 103'. While the combination of DAHL, OSSOVSKAYA, and SOLEXA does teach and suggest the detection of mutations (e.g., KRAS) from a formalin-fixed paraffin de novo/massively parallel sequencing which comprises bridge amplification and reversibly terminating nucleotides, none of the prior art references specifically teaches the determination of KIT, BRAF, Hsp90AA1, EGFR, ERBB2, ESR1, KRAS, and PIK3CA (as elected). VON HOFF resolves the deficiencies of DAHL, OSSOVSKAYA, and SOLEXA, where VON HOFF discloses methods of molecular profiling of diseases, such as cancer. (Title; Abstract.)
Regarding claim 16 and 17, VON HOFF provides for methods comprising obtaining FFPE biopsy which comprise nucleic acids and de novo DNA sequencing (e.g., SOLEXA) of the nucleic acids (e.g., KIT, BRAF, Hsp90AA1, EGFR, ERBB2, ESR1, KRAS, and PIK3CA). (Title; Abstract; ¶ [0003], [0010], [0013]-[0014], [0018], [0024]-[0025], [0143], [0194], [0196]-[0202], [0279]-[0281]; Table 2; claim 17.)
In view of the teachings found in DAHL, OSSOVSKAYA, SOLEXA, and VON HOFF (as stated above), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have determined the status of KIT, BRAF, Hsp90AA1, EGFR, ERBB2, ESR1, KRAS, and PIK3CA as disclosed in VON HOFF in the method of detecting of mutations (e.g., KRAS) from a formalin-fixed paraffin embedded (FFPE) biopsy sample that comprises DNA by massively parallel sequencing comprising bridge amplification and reversibly terminating nucleotides formed from the combination of Dahl, OSSOVSKAYA, and SOLEXA. DAHL provides a person of ordinary skill in the art some teaching, suggestion, or motivation for the combination with coding sequences of cancer-related genes. (p9390, right col., 1st ¶.) VON HOFF provides a person of ordinary skill in the art some teaching, suggestion, or motivation for the determination of various nucleic acids (e.g., KIT, BRAF, Hsp90AA1, EGFR, ERBB2, ESR1, KRAS, and PIK3CA) in de novo/massively parallel sequencing of DNA from biological samples and, thus, are drawn to the same purpose and/or outcome.
Accordingly, DAHL further in view of OSSOVSKAYA, SOLEXA, and VON HOFF renders the instant claims unpatentable.

Dahl et al. further in view of U.S. Patent Application Publication No. 2008/0262062, Solexa, and U.S. Patent Application Publication No. 2008/0131887
Claims 1-6, 9, 12-14, 22, 23, and 25-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahl et al. (Multigene amplification and massively parallel sequencing for cancer mutation discovery. 29 May 2007. PNAS. Vol. 104, No. 22, p9387-9392; ‘Information Disclosure Statement', filed 30 May 2019; “DAHL”) further in view of U.S. Patent Application Publication No. 2008/0262062 (see attached ‘PTO-892’; “OSSOVSKAYA”) and Solexa (Application note: DNA sequencing. 2006. Solexa. 2 pages; Information Disclosure Statement', filed 30 May 2019; “SOLEXA”) as applied to claims 1-6, 9, 12-14, 22, 23, and 25-29 above, and U.S. Patent Application Publication No. 2008/0131887 (‘Information Disclosure Statement’, mailed 30 May 2019; “STEPHAN”).
Claim Rejections - 35 U.S.C. § 103'. While the combination of DAHL, OSSOVSKAYA, and SOLEXA does teach and suggest the detection of mutations (e.g., KRAS) from a formalin-fixed paraffin embedded biopsy sample comprising DNA by massively parallel sequencing comprising bridge amplification and reversibly terminating nucleotides, none of the prior art references specifically teaches sending the sample by mail or delivery service and performance of the method in a Clinical Laboratory Improvement Amendment (CLIA) certified laboratory. STEPHAN resolves the deficiencies of DAHL, OSSOVSKAYA, and SOLEXA, where STEPHAN discloses methods for assessing an individual’s genomic profile (e.g., single nucleotide polymorphism) and provides for the detection of variation (e.g., KRAS). (Abstract; ¶ [0002], [0020], [0132]; FIG. 1; Table 1.)
Regarding claim 30, STEPHAN provides for obtaining a subject’s sample though a mail/delivery service. (¶ [0050], [0129].)
Regarding claim 31, STEPHAN provides for the obtainment of additional samples after obtaining an initial sample from a subject. (¶ [0122].)
Regarding claim 32, STEPHAN provides for sample analysis to be performed in a Clinical Laboratory Improvement Amendment (CLIA) certified laboratory. (¶ [0105], [0129].)
In view of the teachings found in DAHL, OSSOVSKAYA, SOLEXA, and STEPHAN (as stated above), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have performed the method of detecting of mutations (e.g., KRAS) from formalin-fixed paraffin embedded biopsy sample that comprises DNA by massively parallel sequencing comprising bridge amplification and reversibly terminating nucleotides formed from 
Accordingly, DAHL further in view of OSSOVSKAYA, SOLEXA, and STEPHAN render the instant claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636